       Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 1 of 18 Page ID #:1



     John B. Larson, Esq., State Bar No. 108813
 1   Yasmine Hussein, Esq., State Bar No. 285885
     LARSON & GASTON, LLP
 2
     200 South Los Robles Avenue, Suite 530
 3   Pasadena, California 91101
 4   Tel: (626) 795-6001
     Fax: (626) 795-0016
 5   john.larson@larsongaston.com
     yasmine.hussein@larsongaston.com
 6
 7   Attorneys for Defendants,
     HICKS TRUCKING COMPANY OF LITCHFIELD, INC. AND TIMOTHY
 8
     O’LEARY
 9
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13
     CAMEO PIETRAS OLIVER, an                     Case No. 5:21-cv-00778
14   individual;
15                                                [San Bernardino County Superior
            Plaintiffs,                           Court Case No. CIVDS2024454]
16
17          v.                                    NOTICE OF REMOVAL OF
                                                  ACTION UNDER 28 U.S.C.
18
     HICKS TRUCKING COMPANY OF                    §1441(b) [DIVERSITY]
19   LITCHFIELD, INC., a Minnesota
20
     corporation; TIMOTHY E. OLEARY,
     an individual; and DOES 1 through
21   50, inclusive,
22
            Defendants.
23
24
25         TO THE COURT AND ALL PARTIES:
26         PLEASE TAKE NOTICE THAT Defendants HICKS TRUCKING
27   COMPANY OF LITCHFIELD, INC. and TIMOTHY O’LEARY. (hereinafter
28   “Defendants”) hereby respectfully file and serve this Notice of Removal to remove


                                               –1–
             4961 NOTICE   OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY]
       Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 2 of 18 Page ID #:2




 1   this action from the Superior Court of the State of California, County of San
 2   Bernardino, to the United States District Court for the Central District of California,
 3   Eastern Division, based upon the following:
 4         1.       On October 27, 2020, Plaintiff Cameo Pietras Oliver (hereinafter
 5   “Plaintiff”) filed a Complaint in the Superior Court for the State of California,
 6   County of San Bernardino, which matter was styled as Cameo Pietras Oliver . vs.
 7   Hick Trucking Company of Litchfield, Inc., et al., Case No. CIVDS2024454 (“State
 8   Action”). Attached as Exhibit A to this Notice is a true and correct copy of
 9   Plaintiff’s Summons and Operative Complaint.
10         2.       Removal of this action is proper under 28 U.S.C. §1441(a) because this
11   Court has original jurisdiction over this matter as follows:
12                    i.      Each Plaintiff is a citizen of the State of California.
13                   ii.      Each Defendant is a citizen of the State of Minnesota.
14         3.       Defendants have given written notice to Plaintiff of this removal to the
15   Superior Court for the State of California, County of San Bernardino Case No.
16   CIVDS2024454 as required by 28 U.S.C. §1446(d). A copy of the Notice is
17   attached hereto to as Exhibit B.
18
19         THE AMOUNT IN CONTROVERSY REQUIREMENT IS
20         SATISFIED
21         4.       Plaintiff prays for compensatory damages in the form of wage loss,
22   loss of use of property, hospital and medical expenses, general damages, property
23   damages, and loss of earning capacity.
24         5.       Plaintiff’s demand exceeds $75,000.00.
25                               COMPLETE DIVERSITY EXISTS
26         6.       Plaintiff is a citizen and resident of the State of California.
27         7.       At all times relevant, each Defendant was and is a citizen and resident
28   of the State of Minnesota. Defendant Timothy O’Leary is an individual and resident


                                                   –2–
                4961 NOTICE   OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY]
           Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 3 of 18 Page ID #:3




 1   of Minnesota. Hicks Trucking Company of Litchfield, Inc. is a corporate entity
 2   duly organized and existing under the laws of the State of Minnesota, with its
 3   principal place of business in the State of Minnesota.
 4            8.       The Complaint also names Defendant Does 1-50. Pursuant to 28
 5   U.S.C. §1441(b), the citizenship of these defendants is disregarded.
 6            9.       This is a civil action over which the Court has original jurisdiction
 7   under the provisions of 28 U.S.C. §1332 and may be removed to this Court by the
 8   Defendants pursuant to the provisions of 28 U.S.C. §1441(a) and (b) because it is a
 9   civil action between citizens of different states and the matter in controversy herein
10   exceeds the sum or value of $75,000, exclusive of interest and costs.
11                      OTHER REMOVAL REQUIREMENTS ARE MET
12            10.      Notice of Removal must be filed within thirty (30) days of service on
13   the first-served defendant. Here, no proof of service has been filed at the time of
14   this pleading.         However, Defendant Hicks Trucking of Litchfield, Inc. was
15   personally served at their corporate office in Minnesota on April 20, 2021 and
16   Defendant Timothy O’Leary was served by certified mail on or about April 21,
17   2021. Thus, this Notice of Removal is timely filed under 28 U.S.C. §1446(b).
18            11.      Removal to this Court is proper as the Superior Court of the State of
19   California, County of San Bernardino, where this action was originally filed, is
20   located within this district.
21            12.      Counsel for Defendants, Hicks Trucking Company of Litchfield, Inc.
22   and Timothy O’Leary have filed a copy of the Notice of Removal with the Clerk of
23   the Superior Court of the State of California, County of Bernardino, and given
24   notice of the same to counsel for Plaintiff.
25            13.      Defendants, Hicks Trucking Company of Litchfield, Inc. and Timothy
26   O’Leary constitute all named defendants in this action for compliance with 28
27   U.S.C. §1446(b)(1).
28   ///


                                                     –3–
                   4961 NOTICE   OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY]
       Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 4 of 18 Page ID #:4




 1         WHEREFORE, Defendants, Hicks Trucking Company of Litchfield, Inc. and
 2   Timothy O’Leary, respectfully request that the State Action be removed from the
 3   Superior Court for the State of California, County of San Bernardino, to this Court.
 4   Defendants will file and serve an answer to the complaint within 21 days of
 5   removal.
 6
 7   Dated: May 3, 2021                       Respectfully submitted,
 8                                            LARSON & GASTON, LLP

 9                                         By: /s John B. Larson, Esq.___________
10                                            John B. Larson, Esq.,
                                              Yasmine Hussein, Esq.,
11
                                              Attorneys for Defendants,
12                                            HICKS TRUCKING COMPANY OF
13
                                              LITCHFIELD, INC. and
                                              TIMOTHY O’LEARY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               –4–
             4961 NOTICE   OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY]
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 5 of 18 Page ID #:5




                       EXHIBIT A
             Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 6 of 18 Page ID #:6
             ...
                                                                                                                                                         SUM-100
                                             SUMMONS                                                                        FOR COURT tJSE ONt.Y
                                                                                                                         (SOLO PARA USO Dis I.A CORTE}
                                     (CITACION JUDICIAL)
    NOTICE TO DEFENDANT:
    (AV1SO AL DEMANDADO):
    HICKS TRUCKING COMPANY OF LITCHFIELD, INC., a Minnesota
   corporation; '[Additional Parties Form is attached]
   YOU ARE BEING SUED BY PLAINTIFF:                                                                                        OCT 21 2020
   {LO ESTA DEMANDANDO EL DEMANDANTE):
    CAMEO PIETRAS OLIVER, an individual;

      �OTICEI You have been sued. The court may decide against you wilhoul your being heard unless you respond within 30 days. Reed the information
     below.
        You have 30 CALENDAR DAYS afterthls summons and legal papers are served on you to file a wrillen response at lhls court and have a copy
     served on the plaintlff. A letter or phone cell will not protect you. Your written response musl be In proper legal form If you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more Information at the California Courts
     Online Self·Herp Center (www.caurtinfo.ce.gov/sellhelp), your county law library, or the courthouse nearest you. tfyou cannot pay the filing fee, ask
     the court clerk for a fee waiver farm. If yau do not file your response on time, you may lose the case by default, and your wages, money, and property
     m11y be taken without further warning frotn the court.
        There are other legal requirements. You may want lo call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral service, If you cannot afford an attorney, you may be eligible for free legal servlcaa from a nonprofit legal services progr11rn. You can locate
     these nonprofit groups at the CaUfomla Legal SelVices Web site (www.Jawhe/pca/lfamie.org), the California Courts Onllne Setf·Help Center
     (www.courtlnfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
     costs on any seltlement or arbltrallon award of $10,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
    1A VISOI Lo han demandado. SI no responde de11lro de 30 d/as, la cone puede decidir en su contra sin escuchar su version. Lea la informac;i6n a
    conlinuaclon.
        Tiena 30 DIAS DE CAU:NDARIO despufls de que le entreguen esta cltac/6n y papeles legales para presentar una respuesta por escrito en esrs
    corte y hacer que se entreg11e una copla al demendante. Una carta o unn J/amada telefonica no to prolegen. Su respues/a por escrilo tiene que estar
    en formato legal correcto sJ desea que procesen su caso en la cotto. Es posfble que haya tm formufarlo que usted pueda usar para su respuesta.
    Puecfe encontrar estos formularios de la corte y mas 'infonnac;i6n en el Centro de Ayuda de Jes Cortes de California (www.sucorte.ce.gov), en la
    blbl/oieca de l&yes de eu condado o en la cane aue le quede mas cerca. SI no puede pagar la cuota de presentac/6n, plda al secretaria de la con»
    cue le de un formu/ario de exencl6n de paga de cuotas, SI no presenla su respuestll s tiampo, puede perder el easo por fncumplimiento y la carte lo
    podra qultar su sue/do, dinero y bfenes sin mas advertenc:/a.
       Hay otros requi.sitos legales. Es recomendab!e que Jlamo a un abogado lnmed/alamente. Si no eonoce a un abogado, puede tlamar a un servicio de
    remisi6n a abogados. SJ no puede pager a ur, abagado, es poslbfe que cumple con los requlsitos para obtener seNicios Jegales gratuitos de un
    programa de servicios legeles sin fines de lucre. Puede enconlrar estos grupos sin flnes de /ucro en ef aitio web de Cal11oml11 Legal seivtoes,
    (www.lawhalpcallfomia.org), en el Centro de Ayuda de las Cortes de Californ;a, (www.ijucorle.ca.govJ o poniendose en contacto con la cone o et
    co/eglo de Bbogados locales. AV/SO: Pot /ey, la oorre /iene derecho a reclemar /as c:uofas y ros costos exentoo por lmponer un gravamen sobre
    cua/quier reouparaclc'Jn de $10,000 () mas aa valor reciblda mediante un acuerdo o una cancasl6n de arbltraje en un ceeo de derecho civil, Tl&ne que
    pagar el gravamen de la carte anles de que la cone pueda clesechar al ceso.
    The name and address of the court is:                                                                    CASENUMAER:
... (El nombre y"cifieocf6nde1a corleosY San.Bemaroino DisfricT--=--Givi!Division                            (Numero�Cl/$tl):--

   247 W. 3rd Street                                                                                Clu-t-.-.....-_,_1++�-"'f-rl-"l*--___,
   San Bernardino, CA 92415
  The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
  {El nombre, la direcci6n y el numero de telefono de/ abogado del demandante, o de/ demandante que no tiene abogado, es):
   Jacoby & Meyers Attorneys LLP, l 0900 Wilshire Blvd, 15th Floor, Los Angeles, CA 90024; 310·312-3300.
   DATE:                                                                          Cieri<:, by
   {Fecha)                                                             (Secreta ·
  (For proof of servioo of this summ n�, ustr Proof of Service of Summons {fo         -010).
  (Para pruebn de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).                      Efyzabeth Gomez
                                    NOTICE TO THE PERSON SERVED: You are served
  -1s�i1.q--------·--.-              1 D
                                       .     as an Individual defendant.
                                   2.        D
                                            as the person sued under the fictitious name of {specify):
                                                                     Hicks Trucking Company of Litchfield, Inc., a Minnesota corporation
                                        3.   JZI   on behalf of (specify}:

                                             under:   Q      CCP416.10(corporatlon)                           D       CCP416.60(mfnor)
                                                      O      CCP 416.20.(defuncl corporation)                 D       CCP 416.70 (conservalee)
                                                      CJ     CCP 416.40 (association or partnership)          D       CCP 416.90 (authorized person)
                                                      D    other (specify):
                                       4.    [Z]   by personal delivery on (date):

                                                                                                                                  Codo or C!vil Pmcedur� §§ 4, 2.20, 405
                                                                                                                                                   w1w;cov11inlo.ca.9ov



                                                                                                                                                                 Exh A - pg.1
            ..
            Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 7 of 18 Page ID #:7
  .
                                                                                                                                 SUM-200(A
      SHORT TITLE:
  _ Oliver v. Hicks Trucking Company of Litchfield, Inc., et al.

                                                                INSTRUCTIONS FOR USE
      -+ This form may be used as an attachment to any summons If space does not pennil the ltstrng of all panles on the summons.
      +   If this attachment is used, insert the followlng statement In lhe pfaintiff or defendant box on the summons: "Addltional Parties
          Attachment form Is attached."

      List a ddltlonal parties (Check only one box. Use a separate page for each type of party.):

       D         Plaintiff          IZ]   Defendant     D   Cross-Complainant   D    Cross-Defendant

      TIMOTHY E. OLEARY, an individual; and DOES 1 through 50, inclusive,




                                                                                                                      Page           of
                                                                                                                                          Pag• 1 or 1
 FcirmAd�pted for Man<1a10,yvse
   Jvdidal CauncH of Callfomla                        ADDITIONAL PARTIES ATTACHMENT
SUM-2CO{Al (RQV, JenvarJ I, 20071                           Attachment to Summons



                                                                                                                                             Exh A - pg.2
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 8 of 18 Page ID #:8
                                                                               '""" .
                                                                               .... ..,r.,,.                       I
                                                                                                                       I,.•,
                                                                                                                        Y.',1,,




      JACOBY & MEYERS ATTORNEYS LLP
      DEMETRlOS PAPANIKOLAS, State Bar No. 150763
 2           dpapanikolas(<iJjacobyandmeyers. com
      KRISTOPHER L. PlxRALI, State Bar No. 322090
 3           kpeerali@jacobyandmeyers.com
      JUBrN J. NTAMEHR, State Bar No. 266794                                       OCT         21 2020
 4          Jn@iacobyandmeyers.com
      I 0900 Wilshire Boulevard, 15th Floor
 5    Los Angeles, California 90024
      Telephone: (31•0) 312-3300
 6    Facsimile: (310) 715-833 J
 7    Attorneys for Plaintiff CAMEO PIETRAS OLIVER
 8
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                        COUNTY OF SAN BERNARDINO
10

11    CAMEO PIETRAS OLIVER, an individual;                    CasafV DS 2 0 ·2 4 4 5                     lJ
12           Plaintiff,                                       COMPLAINT FOR DAMAGES FOR
p     vs.                                                      1. NEGLIGENCE/
                                                                   NEGLIGENCE PER SE; AND
14     HICKS TRUCKING COMPANY OF
       LITCHFIELD, INC., a Minnesota corporation;
15     TIMOTHYE. OLEARY, an individual; and                   DEMAND FOR JURY TRIAL
     . DOES I through 50, inclusive,
16
              Defendants.
17

18   --· ---···--··-·-··--···-···-··---·------··-··--·-   ---------- -----·············--·-················· -······       -····   -·


19           COMES NOW the Plaintiff CAMEO PIETRAS OLIVER, (hereinafter, ''CAMEO
20    PIETRAS OLIVER" or "Plaintiff") and for causes of action against the Defendants, and each of
21    them, complains and alleges as follows:
22                                         GENERAL ALLEGATlONS
23            ).      This lawsuit arises out of an automobile collision that occurred on or about October
24    29, 2018 at approximately 8:25 a.m. at or near the 15 southbound freeway, 0.1 miles north of
25    Stoddard Wells overcrossing in the City of Victorville, County of San Bernardino: State of
26    California. On that date and time, Plaintiff CAMEO PIETRAS OLIVER was the driver of a
27    vehicle that was traveling southbound on the 15 freeway, when Defendant TYMOTHY E.
28    OLEARY (hereinafter, "OLEARY" or "Defendant"), also traveling southbound on the 15


                                                             -1-
                                      PLAINTIFF'S COMPLAINT FOR DAMAGES




                                                                                                                  Exh A - pg.3
                               Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 9 of 18 Page ID #:9
                                                                                                               ,.,:,,- ....
                                                                                                                              \I
                                                                                                           '

                                                                                                                ..   ---

                                    1    freeway, was dtiving in an unsafe manner, and collided into Plaintiffs vehicle ("SUBJECT
                                2        INCIDENT)'). Specifically, the collision occurred because Defendant OLEARY made an unsafe
                                3        lane change. As a result of this unsafe lane change, OLEARY was unable to stop his vehicle
                                4        before H collided into the right side of.Plaintlff's vehicle, causing Plaintiffs vehicle lo be pushed
                                5        into a concrete K-rnll.
                                6               2.      At all times herein mentioned, Plaintiff CAMEO PIETRAS OLIVER was the
                                7        driver of a 2004 Honda Civic ("HONDA"), bearing California License Plate No. 7LON072.
                                8               3.      At all times herein mentioned, Defendant OLEARY was operating a 2017
                                9       Freightliner, bearing Minnesota License Plate No. PAL2357 ("SUBJECT VEHICLE"). The
                     ,.,....
                                         SUBJECT VEHICLE had a trailer bearing Minnesota License Plate No. 42 l 8STM.
       0. ....
                     !
                     ;::
                               10

       :jg s                   11               4.    · At all times herein mentioned Defendant HICKS TRUCKING COMPANY OF
       Vlii:
       >-..c:    s�
                 ,,t ...

                               12       LJTCHFIELD, INC., a Minnesota corporation (hereinafter, "HICKS TRUCKING COMPANY OF
       ��:;: cii
       0::...        -
       o-e-·!!]
       t:�irl                  13 ·     LlTCHFJELD, INC.") is and/or was the registered owner of the SUBJECT VEHICLE.
       < =·iE
            Q)
       V>':i<'Jo
       ffi� -�                 14               5.      As a result of the SUBJECT INCIDENT, Plaintiff suffered severe bodily injuries.
       fa I!? 1J '1
       :!l j; g,�              15               6.      Defendant OLEARY's unsafe and inattentive driving violated California Vehicle
       oO   .!!! c   I')

       >-�!�
          .s e                          Code § 21658(a), which states that "A vehicle shall be driven as nearly as practical entirely within
       �g                      16
       ��            �
       .., ...       _g        17       a single Jane and shall not be moved from the lane until such movement can be made with
                     c..
                     .!
__ ··· ·····----···---�-----�-�- _ reasonable safety.''.._g__��h. Code§ 2_!�58(�}_----------------·-----------
                                                                                  .                           ·---··· _
                               19               7.      Defendant OLEARY's unsafe and inattentive driving violated California Vehicle
                               20       Code§ 22107, which states that "No person shall turn a vehicle from a direct course or move right
                               21       or left upon a roadway until such movement can be made with reasonable safety and then only
                               22       after the giving of an appropriate signal in the manner provided in this chapter in the event any
                               23       other vehicle may be affected by the movement." Cal Veh. Code § 221_07.
                               24               8.      Defendant OLEARY's unsafe and inattentive driving violated California Vehicle
                               25 ·     Code § 23103, which states that "A person who drives a vehicle upon a highway in willful or
                               26       wanton disregard for the safety of persons or property is guilty of reckless driving." Cal Veh.
                               27       Code§ 23103.
                               28       ///



                                                                                      ·2-
                                                                      PLAfNTIFF'S COMPLAINT FOR DAMAGES



                                                                                                                                           Exh A - pg.4
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 10 of 18 Page ID #:10




                                              JURISDICTION AND VENUE
     2           9.      Plaintiff CAMEO PIETRAS OLIVER, is an adult individual and is now, and at all
     3    times mentioned in this Complaint, was a resident of the City of Barstow, County of San
     4    Bernardino, State of California.
     6           J 0.    Plaintiff is informed and believes and thereon alleges that Defendant OLEARY is,
     B    and at all times herein mentioned, was an Individual residing in the City of Jasper, County of
  7      Pipestone, State of Minnesota.
  8              J].     Plaintiff is informed and believes and thereon alleges that Defendant HICKS
  s      TRUCKING COMPANY OF LITCHFIELD, INC. is, and at all times herein mentioned, was a
 10      Minnesota corporation with its principal place of business located at 102 N. Gorman Avenue,
                                                                                                         I

 11      Litchfield, MN 55355. HICKS TRUCKING COMPANY OF LITCHFIELD, INC. does enough
12       business in San Bernardino County, California for it to be considered a resident of the State of
13       California.
14               12.     This Court has jurisdiction pursuantto California Code of Civil Procedure §410.1 O.
15               13.    Venue is proper in this Court pursuant to California Code of Civil Procedure §395
16       because the SUBJECT INCIDENT and injuries to Plaintiff alleged herein occurred in the County
17       of San Bernardino.
18               14.    The true names, capacities, whether individual, corporate, associate, governmental
19       or otherwise of Defendants DOES I through 50, inclusive, are unknown to Plaintiff at this time,
20       who therefore sue such Defendants by such fictitious names. When the true names and capacities
21       of such DOE Defendants are ascertained, Plaintiff will amend this Complaint accordingly.
22       Plaintiff is informed and believes> and thereupon alleges, that each of the Defendants designated
23       herein as a DOE was negligent and guilty of the same conduct as the other Defend ants, and is
24       responsible in some manner for ·the events and happenings herein referred to, and 1hat their
as - negligence proximately caused the injuries and damages sustained by Plaintiff as herein alleged,
26       either through such Defendants' own negligent conduct or through the conduct of their agents,
27       servants and/or .employees, or due to their ownership, control, rental, use, sale, design,
28       maintenance, repair, construction, manufacture, and/or lease of the SUBJECT VEHICLE by


                                                         .3.
                                       PLAINTIFF'S COMPLAINT FOR DAMAGES



                                                                                                         Exh A - pg.5
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 11 of 18 Page ID #:11
                                                                                 r--..
                                                                                     )
                                                                             f




           which Plaintiffs injuries were caused, or in some other manner.
     2.             15.   Plaintiff is informed and believes, and thereon alleges, that at all times herein
     3     mentioned, each of the Defendants named herein, including each DOE Defendant, was the agent,
     4     servant, partner and/or employee. of the remaining Defendants, and was at all such times acting
     s     within the purpose and scope of said such agency, service, partnership and/or employment, unless
     e otherwise stated.
     7                                       FffiST CAUSE OF ACTION
     B                       (For Negligence/Negligence Per Se -Against All Defendants)
 9                  16.   Plaintiff hereby re-alleges and incorporates by reference each and every preceding
 10       paragraph as through fully set forth herein.
11                 17.    Defendants HICKS TRUCKING COMPANY OF LITCHFIELD, INC., OLEARY,
12        and DOES 1 through 50, and each of them, owed a duty of care to all reasonably foreseeable
13        people, including but not limited to Plaintiff, to own, operate, lease, drive, entrust, manage,
14        maintain, control, service, repair, and/or inspect, the SUBJECT VEHICLE in a reasonably safe
15        manner.
16                18.     Defendants HICKS TRUCKING COMPANY OF UTCHFIELD, lNC., OLEARY�
17        and DOES 1. through 50, and each of them, breached said duty when they negligently owned;
18        operated,_leased, drove,_ entrusted, managed, maintained, service, repaired and/or contro lied_ the
19        SUBJECT VEHICLE driven by Defendant OLEARY, driving in an unsafe manner, collided into
20        Plaintiff's vehicle resulting in the injuries and damages alleged herein.
21                19.     In acting and in failing to act as aforementioned, Defendant HICKS TRUCKING
22        COMPANY OF LITCHFIELD, INC., OLEARY, and DOES 1 through 50 acted in a negligent,
23        reckless, careless and improper manner, causing the SUBJECT 'INCIDENT.
24               20.      In contrast at said time and place, Plaintiff was acting with due caution, attention
25 ·      and care and did not in any way contribute to or cause the collision and/or injuries as described
26        hereinafter.
27               21.      Defendant OLEARY further breached said duty and was negligent per se by
28        operating the SUBJECT VEHICLE in violation of relevant codes and/or statutes, including but not



                                        PLAINTIFF'S COMPLAINT FOR DAMAGES



                                                                                                           Exh A - pg.6
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 12 of 18 Page ID #:12




          limited to Vehicle Code §§ 2 l 658(a), 22107 and 23103, cited above.
     2            22.     Defendants HICKS TRUCKING COMPANY OF LITCHFIELD, INC., OLEARY,
     3    and DOES l through SO's violation was a direct, proximate, and legal cause of the injuries and
     4    damages to Plaintiff alleged herein.
     5            23.     Plaintiff is a member of the class of persons these Vehicle Code sections were
     6    designed to protect.
     7            24.     Plaintiff's serious injuries resulted directly from an occurrence which the specified
     B    Vehicle-Code sections were designed to prevent.
  9               25.     As. a direct and legal result of Defendants' negligence, Plaintiff sustained serious
 10       bodily injuries, and has incurred, and will incur in the future, .medical expenses, loss of earnings,
 11       special damages, and general damages in an amount to be determined by the trier of fact well in
 12       excess of the jurisdictional limits of this court.
 13               26.     As a direct and legal result of the negligence, carelessness, and other tortious,
 14      unlawful, and wrongful acts and conduct of Defendants and each of them, Plaintiff was required
 15       to, and did obtain medical treatment, and has therefore incurred medical expenses. Plaintiff is
 16      informed and believes, and thereon alleges. that she will require future medical treatment as a
 17      result of the SUBJECT INCIDENT and will sustain such damages in the future.
 18              27.     As a direct and legal result of the negligence, carelessness, and other tortious,
 19      unlawful, and wrongful acts and conduct of the Defendants, Plaintiff has been and will be
                                                 ·'
20       prevented and/or limited in pursuink his occupation or profession and has therefore suffered past
21       and future loss of earnings and diminution of earning capacity.
22

23

24



26       Ill
27       /II

28       Ill


                                                               -5-
                                         PLAINTIFF'S COMPLAINT FOR DAMAGES



                                                                                                           Exh A - pg.7
        Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 13 of 18 Page ID #:13




                     28.        As a direct and legal result of the negligence, carelessness, and other tortious,
          2   unlawful, and wrongful acts and conduct of the Defendants and each of them, Plaintiff has been
          3   injured in his health, strength, and activities. This has caused, and continues to cause, Plaintiff
          4   pain, suffering, and emotional distress. The injuries set forth herein will continue to affect
          5   Plaintiff in each and every capacity of his daily .existence. Said injuries have caused and will
          6   continue     to   cause Plaintiff physical pain, mental suffering, loss of enjoyment of life,
          7   disfigurement, physical impairment, inconvenience, grief, humiliation, and emotional distress.
          8   The aforementioned injuries have generally damaged Plaintiff in a sum well in excess of the
          9   jurisdictional minimum of this Court.
         10                                              PRAYER FOR RELIEF
         11          WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them, as
         12   follows:
         13                      l. General damages/non-economic damages in a sum according to proof against

         14                            all Defendants;
         15                     . 2.   Special damages/economic losses, including but not limited to, loss of earnings,
         16                            loss of earning capacity, medical expenses, property damage, Joss of use, and
         17                            all incidental expenses, according to proof;
         18                      3. Costs ofsult and interest, according to proof to the extent allowed by Jaw; and;
              ··--·-------------··-·------------------------···----···------------------·---------·------··               -   - ·-
         19                      4. For such other and further relief as the court may deem just and proper.
         20
              Dated: October 26, 2020                                      JACOBY & MEYERS ATTORNEYS LLP
         21

         22
                                                                           By�J

         23                                                                DEMIOS PAPANIKOLAS
                                                                           KRISTOPHER L. PEER.AU
         24
                                                                           Attorneys for Plaintiff
-- ------25- ·1------------

         26

         27

         28


                                                                     -6-
                                                 PLAJNTJFF'S COMPLAINT FOR DAMAGES




                                                                                                                    Exh A - pg.8
                                                                  •                                           •
                        Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 14 of 18 Page ID #:14




                                                                           DEMAND FOR TRIAL BY JURY
                          2               Plaintiffhereby demands a trial by jury on all issues triable by jury.
                          3
                                Dated: October 26, 2020                                            JACOBY & MEYERS A ITORNEYS LLP


                                                                                                   ��66)
                          4

                          5

                          6
                                                                                                   KRISTOPHER L. PEERALl
                          7                                                                        Attorneys for Plaintiff
                          8

                          9
                ....M
                ;        10
�      .        ..."'
                I'-
                         11,
..Jg            Q
rnii:�T"
�.i:ot!.
      Ul j ii            12
a:'" iv=
�ife .�l:l
       � 0               13
<      .,:t::    I')
      -ii       I.I.
II)
n:     SO       O
                         14
Wal           gi�
�.�-al
:ii! CIT"
      .s:;:              15
��,i�
>3::g�                   16
8g..Jt!.
(.,) 0)          al
<(o              c
_,....           0
                .i:      17
                 Q.
                �
                {!!.     18
                                -··--- -- - --- -- --   __   ..   �-------·-------·--·------ ------·-- -------·-- - -- - -   - ···- . --------··-········ ·····•·     .

                         19

                         20

                         21

                         22

                         23 .

                         24

-----25--1�-------------------------

                         26

                         27

                         28


                                                                                             -7-
                                                                          PLAINTIFF'S COMPLAINT FOR DAMAGES




                                                                                                                                                                    Exh A - pg.9
Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 15 of 18 Page ID #:15




                         EXHIBIT B
      Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 16 of 18 Page ID #:16



     John B. Larson, Esq., State Bar No. 108813
 1   Yasmine Hussein, Esq., State Bar No. 285885
     LARSON & GASTON, LLP
 2   200 South Los Robles Avenue, Suite 530
     Pasadena, California 91101
 3   Telephone: (626) 795-6001
     Facsimile: (626) 795-0016
 4   john.larson@larsongaston.com
     yasmine.hussein@larsongaston.com
 5
     Attorneys for Defendants,
 6   HICKS TRUCKING COMPANY OF LITCHFIELD, INC. AND TIMOTHY O’LEARY
 7
                       SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 8
                                    COUNTY OF SAN BERNADINO
 9
     CAMEO PIETRAS OLIVER, an individual        )       Case No: CIVDS2024454
10                                              )       Judge Brian S. McCarville
                                                )       Dept . S30
11         Plaintiff,                           )
                                                )       NOTICE OF REMOVAL TO FEDERAL
12         v.                                   )       COURT
                                                )
13
     HICKS TRUCKING COMPANY OF )                        Complaint Filed:       October 27, 2020
                                                )       Trial Date:            None set
14   LITCHFIELD, INC., a Minnesota corporation; )
     TIMOTHY E. OLEARY, an individual; and )
15   DOES 1 through 50, inclusive,              )
                                                )
16                                              )
           Defendants.
17   _____________________________________
18          PLEASE TAKE NOTICE that Defendants, Hicks Trucking Company of Litchfield, Inc.
19   and Timothy O’Leary have filed, in the United States Court for the Central District of California,
20   a Notice of Removal Pursuant to 28 U.S.C. § 1441(a) and (b), on the ground that said court has
21   original jurisdiction over this matter pursuant based on diversity. Attached is a copy of the Notice
22   of Removal served on Plaintiff. No further proceedings shall take place in this Court.
23
     Dated: May 3, 2021                            Respectfully submitted,
24                                                 LARSON & GASTON, LLP
25                                                 John B. Larson
                                               By _____________________________________
26                                                John B. Larson, Esq.,
                                                  Yasmine Hussein, Esq.,
27
                                                  Attorneys for Defendants,
28                                                HICKS TRUCKING COMPANY OF
                                                  LITCHFIELD, INC. and TIMOTHY O’LEARY


                                                    –1–
                              4961 NOTICE   OF REMOVAL TO FEDERAL COURT                                     Exh B - pg.1
      Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 17 of 18 Page ID #:17



                                          PROOF OF SERVICE
 1
 2                    STATE OF CALIFORNIA COUNTY OF LOS ANGELES

 3          I am employed in the County aforesaid; I am over the age of eighteen years and not a party
     to the within entitled action; my business address is 200 S. Los Robles Avenue, Suite 530,
 4   Pasadena, California 91101.
 5
            On May 3, 2021, I served the foregoing document: NOTICE OF REMOVAL TO FEDERAL
 6   COURT, on all interested parties, by causing a true copy thereof to be mailed in a sealed envelope
     with postage thereon fully prepaid, to the address as follows:
 7
      Demetrios Papanikolas, Esq.                        John F. Ramey, Esq.
 8    Kristopher L. Peerali                              Christa Haggai Ramey, Esq.
                                                         Schyler S. Katz, Esq.
      Jacoby & Meyers Attorneys LLP                      RAMEY LAW, P.C.
 9
      10900 Wilshire Blvd. 15th Floor                    5901 W. Century Blvd., Ste. 1516
10    Los Angeles, CA 90024                              Los Angeles, CA 90045
      Telephone: (310) 312-3300                          Telephone: (310) 988-2400
11    Facsimile: (310) 715-8331                          Facsimile: (310) 988-2440
                                                         john@rameylawpc.com
      dpapanikolas@jacobyandmeyers.com                   christa@rameylawpc.com
12
      kpeerali@jacobandmeyers.com                        schyler@rameylawpc.com
13    jn@jacobyandmeyers.com                             Attorneys for Plaintiff, CAMEO PIETRAS
      Attorneys for Plaintiff, CAMEO PIETRAS             OLIVER
14    OLIVER
15
     [X]    (BY MAIL) I caused such envelope with postage thereon fully paid to be placed in the
16          United States mail at Pasadena, California. I am “readily familiar” with the firm’s practice
            of collection and processing correspondence for mailing. It is deposited with the U.S.
17          postal service on that same day in the ordinary course of business. I am aware that the
            motion of party served, service is presumed invalid if postal cancellation date or postage
18
            meter date is more than one day after date of deposit for mailing affidavit.
19
     [X]    (BY ELECTRONIC MAIL) I caused such document(s) to be electronically served
20          addressed to all parties appearing on the electronic service list for the above-entitled case.
21
     [ ]    (BY OVERNIGHT MAIL)                  I caused such documents to be overnight mailed to the
22          party listed above.

23   [ ]    (BY FACSIMILE)          I faxed such documents to the party listed above.
24
     [X]    (STATE) I declare under penalty of perjury, under the laws of the State of California
25          that the foregoing is true and correct.
26          Executed on May 3, 2021, at Pasadena, California.

                                                    Nicole      Padget
27
                                                    _________________________________________
28                                                   Nicole Padget



                                                      –1–
                                          4961   PROOF OF SERVICE                                            Exh B - pg.2
      Case 5:21-cv-00778-KK Document 1 Filed 05/03/21 Page 18 of 18 Page ID #:18



     OLIVER v. HICKS TRUCKING COMPANY OF LITCHFIELD, INC. et al
 1   United States District Court, Central District of California
     Case No.: 5:21-cv-00778
 2
 3                                       CERTIFICATE OF SERVICE

 4   I, Nicole Padget, declare as follows:

 5   I am over the age of eighteen years and not a party to the case. I am employed in the County of Los
     Angeles, California. My business address is: 200 S. Los Robles Avenue, Suite 530, Pasadena, CA 91101.
 6
     On the date below I electronically filed with the Court through its CM/ECF program and served through
 7
     the same program the following document(s): NOTICE OF REMOVAL OF ACTION UNDER 28
 8   U.S.C. §1441(b) [DIVERSITY] on all interested parties, by causing a true copy thereof to be mailed in a
     sealed envelope with postage thereon fully prepaid, to the address as follows:
 9
      Demetrios Papanikolas, Esq.                           John F. Ramey, Esq.
10    Kristopher L. Peerali                                 Christa Haggai Ramey, Esq.
                                                            Schyler S. Katz, Esq.
11    Jacoby & Meyers Attorneys LLP                         RAMEY LAW, P.C.
      10900 Wilshire Blvd. 15th Floor                       5901 W. Century Blvd., Ste. 1516
12    Los Angeles, CA 90024                                 Los Angeles, CA 90045
      Telephone: (310) 312-3300                             Telephone: (310) 988-2400
13    Facsimile: (310) 715-8331                             Facsimile: (310) 988-2440
                                                            john@rameylawpc.com
14    dpapanikolas@jacobyandmeyers.com                      christa@rameylawpc.com
      kpeerali@jacobandmeyers.com                           schyler@rameylawpc.com
15    jn@jacobyandmeyers.com                                Attorneys for Plaintiff, CAMEO PIETRAS
      Attorneys for Plaintiff, CAMEO PIETRAS                OLIVER
16
      OLIVER
17
     [X]     (BY MAIL) I caused such envelope with postage thereon fully paid to be placed in the United
18           States mail at Pasadena, California. I am “readily familiar” with the firm’s practice of collection
             and processing correspondence for mailing. It is deposited with the U.S. postal service on that
19           same day in the ordinary course of business. I am aware that the motion of party served, service
             is presumed invalid if postal cancellation date or postage meter date is more than one day after
20           date of deposit for mailing affidavit.
21
     [X]     (ELECTRONICALLY) Pursuant to the CM/ECF System, registration as a CM/ECF user
22           constitutes consent to electronic service through the Court's transmission facilities. The Court’s
             CM/ECF system sends an email notification of the filing to the parties and counsel of record listed
23           above who are registered with the Court's CM/ECF system.

24   [X]     (FEDERAL) I declare that I am employed in the office of a member of the bar of this court at
             whose direction the service was made. I declare under penalty of perjury, under the laws of the
25           United States of America that the foregoing is true and correct.
26
     I declare under penalty under perjury under the laws of the State of California that the foregoing is true
27   and correct.

28   Executed on May 3, 2021 at Pasadena, California.      /s/ Nicole Padgtet/
                                                           Nicole Padget



                                                         –1–
                                             4961   PROOF OF SERVICE
